Citation Nr: 1538983	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  05-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a meningioma (claimed as a brain disorder), to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran and V.W.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from September 2004, November 2006 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran was afforded a personal hearing before the undersigned.

In February 2012, the Board issued a decision that denied the claim of entitlement to service connection for hepatitis C, granted service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, and remanded the claims of service connection for diabetes mellitus, meningioma and hearing loss.

In June 2013, the Board again remanded the claims for service connection for diabetes mellitus, meningioma and hearing loss for further development.  Regarding the issue for service connection for hearing loss, the requested development has not been completed and further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, in September 2013, the Veteran requested the February 2012 decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing has been conducted.  Accordingly, the portion of the February 2012 Board decision that denied service connection for hepatitis C was vacated in a June 2014 Board Order to Vacate.  The remainder of the February 2012 Board decision remained undisturbed.

In June 2015, the Veteran was then afforded another videoconference Board hearing before the undersigned.

Recently, in August 2015, the Veteran submitted a notice of disagreement (NOD) with a rating decision from earlier that month that denied service connection for headaches.  The RO appears to be processing the NOD.

Additional evidence has been received subsequent to the most recent supplemental statement of the case (SSOC) in April 2014.  The evidence is not pertinent to the diabetes mellitus and meningioma claims.  Thus, a remand for another SSOC for those claims is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of service connection for tinnitus and a head injury been raised by the record during the June 2015 Board hearing and in a June 2008 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for hepatitis C and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not service in Vietnam and the evidence of record does not show that the Veteran was exposed to herbicide agents during service.

2.  The Veteran's current diabetes mellitus did not have its onset during active service, or within one year after separation from service, or result from disease or injury in service, including exposure to herbicides.

3.  The Veteran's meningioma did not have its onset during active service, or result from disease or injury in service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for meningioma have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard June 2006 and March 2008 letters satisfied the duty to notify provisions for the diabetes mellitus and meningioma claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in May 2012 for the claim of service connection for meningioma pursuant to a Board's remand.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Although a VA medical examination or opinion was not provided in connection with the claim of service connection for diabetes mellitus, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met for these two claims.

II. Service Connection

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus become manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For veterans who served in Vietnam during the requisite time period, service connection on a presumptive basis is available for Type II diabetes mellitus as a disease associated with herbicide exposure such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008).  


Analysis

In this case, post-service treatment records document a diagnosis of diabetes mellitus and meningioma.  Thus, the current disability requirement is satisfied for both claims.

The Veteran asserts that his current diabetes mellitus and meningioma are related to exposure to Agent Orange during service.  However, this presumption is not available to the Veteran as he did not serve in Vietnam.  

The Veteran served aboard the USS Midway, an aircraft carrier, throughout his military service.  In July 2013, pursuant to a Board remand, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that the Veteran's ship did not reach Vietnam during the time the Veteran was aboard having traveled to Yankee Station in the Gulf of Tonkin, Subic Bay in the Republic of the Philippine, and the Naval Air Station in Alameda, California.  The JSRRC concluded that, according to the ships history, the USS Midway was not located in the waters of Vietnam during the July-August 1973 time period.  The National Archives and Records Administration (NARA) also stated that carriers such as the USS Midway do not go inland and provided a website (http://www.publichealth.va.gov/ exposures/agentorange/shiplist/list.asp) that shows the USS Midway was not considered exposed to Agent Orange.

The VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The updated list as of July 2015 does not include the USS Midway.  Thus, current research does not show that the USS Midway had "brown water" service in Vietnam.

Absent sufficient evidence that the Veteran served on the landmass of Vietnam or within its inland waterways during service, including evidence of duty or visitation in the Republic of Vietnam, the Veteran did not have the requisite service in the Republic of Vietnam to allow for a presumption of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.

Additionally, the evidence does not show actual exposure to herbicide agents.  Although the Veteran claims that his disabilities are caused by exposure to Agent Orange, he has not submitted statements or evidence of such exposure.  In addition, there is no evidence that the Veteran was exposed to Agent Orange or any herbicides during service.  Thus, service connection is not warranted as directly related to exposure to herbicide agents, because such in-service exposure has not been established.  See Combee, 34 F.3d at 1039; see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

In consideration of the evidence, the Board finds that there is no competent evidence of record showing that the Veteran's diagnosed diabetes mellitus had its onset during active service, or to a compensable degree within a year of separation from service, or is related to any in-service disease or injury.  The service treatment records during the period of active military service document no complaints or treatment for any endocrinological problems.  VA medical treatment records make no mention of any link between this condition and service.  Furthermore, VA medical treatment records show that the Veteran was diagnosed as having a new onset of diabetes mellitus in May 2006.  Thus, the date of onset of his diabetes mellitus is approximately 32 years following separation from service.  

Thus, service connection is not warranted for diabetes mellitus on a presumptive basis as a disease associated with herbicide agents, nor on a direct basis to exposure to herbicide agents.  Additionally, service connection is not warranted on a presumptive basis a chronic disease or based on a continuity of symptomatology.  Finally, service connection is also not warranted for diabetes mellitus on a direct basis to service as its onset was many years after service and there is no injury, disease or event during service to which it could possibly be related.

Regarding the claim of service connection for meningioma, the claim is not substantiated based on possible exposure to herbicide agents for the same reason as described in the diabetes mellitus analysis.

For this claim, the Veteran also asserts that he had the meningioma since service, which was evidenced by his in-service headaches.  However, the Board finds that the evidence of record does not show that the Veteran's diagnosed meningioma had its onset during active service or is related to any in-service disease or injury.  

Service treatment records show that the Veteran was treated for headaches on several occasions during service.  In May 1973, the Veteran was treated for chest pains, headaches in the front of the head, nasal congestion, and a cough.  In December 1973, the Veteran was treated for mild headaches and sinus pressure and was diagnosed as having an upper respiratory infection.  His discharge examination made no mention of headaches and his head was noted as normal.  

Following service, the Veteran was treated for sinus problems and ongoing headaches.  A February 2004 CT scan of the head revealed a right maxillary sinus polyp versus a retention cyst and the Veteran was diagnosed as having maxillary sinus polyp versus retention cyst and frontal and maxillary sinusitis.  The Veteran continued receiving treatment for tenderness over the frontal sinus area and was diagnosed as having chronic frontal headaches and a mucous retention cyst in the right maxillary sinus in May 2004.  

In 2007, the Veteran was assaulted and suffered from a seizure.  A September 2007 CT scan of the head showed a stable high density area in the right frontal lobe, which was not present on the February 2004 CT scan of the head, and right maxillary sinus disease.  A November 2007 MRI showed a large 4.3 cm x 5.9 cm x 3.7 cm extradural enhancing mass in the right frontal paramedian region consistent with a meningioma.  The Veteran was diagnosed as having a probable right frontal meningioma, which was later removed by bicoronal craniotomy surgery in December 2007.  

The Veteran was afforded a VA examination in March 2012 pursuant to a Board remand, in which his history of headaches since 1972 as well as his post-service treatment of headaches and diagnosis of meningioma were noted.  The examiner stated that the etiology of the Veteran's meningioma was unclear as brain meningiomas were usually benign lesions that have no particular etiology and that are sometimes due to exposure to radiation or secondary to neurofibromatosis type 2, neither of which pertained to this Veteran.  They can also be familial.  The examiner opined that it was less likely as not that the diagnosed right frontal meningioma was caused by military service.  The examiner explained that the Veteran was not exposed to radiation to the head while in service and, although he had headaches since 1972, the brain tumor was not diagnosed until 2007 after a head injury prompted testing.  It was also highly unlikely that the meningioma was present in 1972 to 1974, which was 35 years before its diagnosis.  

The Board finds the opinion of the March 2012 VA examiner highly probative because a persuasive explanation for the opinion was provided, citing the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner considered the Veteran's theory but did not endorse it as it was highly unlikely that the meningioma would be present for 35 years.  

The Veteran has stated that his headaches in service show that the tumor existed during service.  Although the Veteran is competent to observe his headaches, the evidence does not show that the headaches the Veteran suffered from that might have been related to his meningioma are related to the in-service headaches.  There is no medical evidence showing that the symptoms the Veteran observed during service are indicative of the currently diagnosed disability.  In fact, the headaches during service were related to other illnesses unrelated to meningioma and the headaches following prior to the diagnosis of the meningioma were related to a sinus condition.  Significantly, the 2004 CT scan of the head did not show evidence of a meningioma, as stated in the September 2007 CT scan report.  VA medical treatment records make no mention of any link between the Veteran's meningioma and service.  Therefore, while the Board takes note of the Veteran's complaints and his theory of the claim, the evidence as it pertains to nexus weighs heavily against the claim.  As such, without sufficient evidence showing a nexus, service connection is not warranted for meningioma on a direct basis.

In sum, the preponderance of the evidence is against the claims of service connection for diabetes mellitus and meningioma.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the two claims must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for meningioma is denied.


REMAND

The Veteran claims that his hepatitis C is caused by substance abuse, which he used to self-medicate his service-connected psychiatric disorder.  The Veteran is service-connected for major depressive disorder.  As the evidence of record does not show the etiology of the Veteran's hepatitis C, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4).

In the June 2013 Board remand, the RO was requested to obtain an addendum opinion for the claim of service connection for hearing loss as to whether the Veteran's current hearing loss clearly and unmistakably preexisted service and, if so, whether there was clear and unmistakable evidence that this disability did not undergo a permanent increase beyond natural progress of the disorder during service.  A VA examiner provided an opinion that the Veteran clearly had hearing loss at enlistment documented on his enlistment physical.  The examiner also opined the hearing loss was less likely than not aggravated by his service noise exposure.  As the examiner did not provide the requested opinion, another opinion is necessary in order to properly adjudicate this appeal.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl, 21 Vet. App. at 125; 38 C.F.R. § 3.159(c)(4).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his hepatitis C.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C had its onset during or is related to active service, including in-service inoculations.  

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his hepatitis C is caused or aggravated by his service-connected disability major depressive disorder due to self-medicating with drugs and/or alcohol.  Specifically, the examiner is asked to determine whether the Veteran used substances to self-medicate to treat his service-connected psychiatric disorder and whether his hepatitis C was caused by his substance abuse.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

2.  The Veteran's claims file should also be returned to the November 2013 VA examiner for an addendum.  If this audiologist is no longer available, his file should be forwarded to a similarly qualified audiologist.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  

The reviewing audiologist is asked to review all of the evidence of record, and offer an opinion as to whether the Veteran's current hearing loss clearly and unmistakably preexisted his military service (i.e., was it undebatably so?), and if so, whether there is clear and unmistakable evidence that this disability did not undergo a permanent increase beyond the natural progress of the disorder during military service (i.e., was it undebatably so?)

If such is not the case, the reviewing audiologist must presume that the Veteran was in sound condition with respect to hearing loss when he entered service and provide an opinion as to whether any current hearing loss had its onset during, or is otherwise related to, his military service.

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

3.  Finally, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


